DETAILED ACTION
In response to remarks filed on 8 March 2022
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 March 2022 has been entered.
Status of Claims
Claims 1-13 and 15-19 are pending;
Claim 1 is amended;
Claims 2-13 and 15 were previously presented;
Claim 14 is cancelled;
Claims 16-19 are new;
Claims 1-13 and 15-19 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 8 March 2022 have been fully considered and they are moot since the new limitations necessitate the new grounds of rejection presented herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the claim recites “wherein the second trench forming device is mounted to the body and is moveable relative to the body between a stowed position, rearwardly of the first trench forming device, and a deployed position, independently of the first trench forming device, and at least one said mechanical cutting device is located forwardly, in a direction of travel of the apparatus, of at least one said first jetting device in the deployed position of the second trench forming device”. Figure 4 of the application when the second trench forming device 20 is stowed, a portion of it is located rearwardly of the first trench forming device 18 but not entirely. It is unclear if applicant means a portion of the second trench forming device being rearwardly from the first trench forming device. For purposes of examination, it will be interpreted as a portion. Appropriate correction is required.
The dependent claims of Claim 1 are also rejected for depending on rejected claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9-13, 15, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (U.S. Patent Application Publication No. 2020/0318314) in view of Reece (W.I.P.O. International Publication No. 1999054556) and Roy (U.S. Patent No. 3,722,224).
As to Claim 1, Manchester discloses an apparatus for locating an elongate object (Paragraph 0016, cable) in a trench in a floor of a body of water, the apparatus comprising: 
A body (Figure 6); 
A first trench forming device (502) mounted to the body and comprising a respective first jetting device and to direct at least one respective jet of liquid to at least partially form a trench in a floor of a body of water; and 
A second trench forming device (301) comprising a respective mechanical cutting device adapted to cut a respective part of a trench in the floor of the body of water, wherein the second trench forming device is mounted to the body, the at least one said mechanical cutting device (301) is located forwardly, in a direction of travel of the apparatus, of at least one said first jetting device (502) in a deployed position of the second trench forming device.
However, Lu is silent about wherein the second trench forming device is mounted to the body and is moveable relative to the body between a stowed position, rearwardly of the first trench forming device, and a deployed position, independently of the first trench forming device, and at least one said mechanical cutting device is located forwardly, in a direction of travel of the apparatus, of at least one said first jetting device in the deployed position of the second trench forming device. Reece discloses wherein the second trench forming device is mounted to the body and is moveable relative to the body between a stowed position and a deployed position (Figure 2), independently of the first trench forming device, and the at least one said mechanical cutting device (9) is located forwardly, in a direction of travel (C) of the apparatus, of at least one said first jetting device (13) in a deployed position of the second trench forming device. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the second trench forming device is mounted to the body and is moveable relative to the body between a stowed position, rearwardly of the first trench forming device, and a deployed position, independently of the first trench forming device, and at least one said mechanical cutting device is located forwardly, in a direction of travel of the apparatus, of at least one said first jetting device in the deployed position of the second trench forming device. By making the second trench forming device of Lu movable, it will result in the second trench forming device being rearwardly of the first trench forming device in a stowed position as shown in annotated figure A below. The motivation would have been to store and secure the second trench forming device when not in use.
However, Lu as modified (See above paragraph) is silent about the first jetting device adapted to be arranged on each lateral side of an elongate object; and the mechanical cutting device adapted to be arranged on each lateral side of the elongate object. Roy discloses a first jetting device (Figure 5) adapted to be arranged on each lateral side of an elongate object and also discloses a mechanical cutting device (Figure 4) adapted to be arranged on each lateral side of the elongate object. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill to have the first jetting device adapted to be arranged on each lateral side of an elongate object; and the mechanical cutting device adapted to be arranged on each lateral side of the elongate object. The motivation would have been to ensure uniform cutting in both sides of the elongate object. 


    PNG
    media_image1.png
    683
    912
    media_image1.png
    Greyscale

Figure A. Trenching device (Lu as modified with Reece)
As to Claim 5, Lu as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Lu as modified also teaches wherein the second trench forming device (Lu: 301) is pivotable between the stowed and deployed positions.
As to Claim 6, Le as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Lu as modified also teaches wherein the first trench forming device includes a pressing portion (Lu: 604. The soil discharging discharges soil which presses down the cable in the seabed) for pressing the elongate object to the trench.
As to Claim 9, Lu as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Lu as modified also teaches wherein at least one said first jetting device (Reece: 13) has a plurality of inlets, and a respective plurality of outlets (Reece: 14) in fluid communication with each said inlet.
As to Claim 10, Lu as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Lu as modified also teaches wherein the total cross sectional area of the outlets for each said plurality of outlets (Reece: 14) is substantially equal.
As to Claim 11, Lu as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Lu as modified also teaches wherein the cross sectional area of each said outlet is substantially equal for each said plurality of outlets (Reece: 14) and the number of said outlets is substantially equal for each said plurality of outlets.
As to Claim 12, Lu as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Lu as modified also teaches wherein at least one said mechanical cutting device (Lu: 301) comprises at least one chain cutter.
As to Claim 13, Lu as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Lu as modified also teaches wherein at least one said mechanical cutting device (Reece: 9) comprises at least one wheel cutter (Reece: 11).
As to Claim 15, Lu as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Lu as modified also teaches further comprising a load transferring device (Lu: 404) for transferring loads transverse to the direction of travel between the first trench cutting device and the corresponding said second trench cutting device.
As to Claim 16, Reece discloses an apparatus for locating an elongate object in a trench in a floor of a body of water, the apparatus comprising: 
A body (1); 
A first trench forming device (13) mounted to the body and comprising a respective first jetting device adapted to direct at least one respective jet of liquid to at least partially form a trench in a floor of a body of water; and 
A second trench forming device (9) comprising a respective mechanical cutting device, laterally adjacent (Laterally adjacent is broad enough to be interpreted as near) the first trench forming device, and to cut a respective part of a trench in the floor of the body of water, wherein the second trench forming device is mounted to the body, and at least one said mechanical cutting device is located forwardly, in a direction of travel of the apparatus (C), of at least one said jetting device in the deployed position of the second trench forming device.
However, Reece is silent about the first trench forming device comprising a respective first jetting device adapted to be arranged on each lateral side of an elongate object; and the second trench forming device comprising a respective mechanical cutting device adapted to be arranged on each lateral side of the elongate object. Roy discloses a first jetting device (Figure 5) adapted to be arranged on each lateral side of an elongate object and also discloses a mechanical cutting device (Figure 4) adapted to be arranged on each lateral side of the elongate object. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill to have the first trench forming device comprising a respective first jetting device adapted to be arranged on each lateral side of an elongate object; and the second trench forming device comprising a respective mechanical cutting device adapted to be arranged on each lateral side of the elongate object. The motivation would have been to ensure uniform cutting in both sides of the elongate object.
Furthermore, Reece as modified is silent about wherein the second trench forming device is moveable relative to the body between a stowed position and a deployed position, independently of the first trench forming device. Reece discloses wherein the second trench forming device is moveable relative to the body between a stowed position and a deployed position (Figure 2), independently of the first trench forming device. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the second trench forming device moveable relative to the body between a stowed position and a deployed position, independently of the first trench forming device. The motivation would have been to store and secure the second trench forming device when not in use.
As to Claim 17, Lu as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Lu as modified also teaches wherein a leading edge of the second trench forming device is configured to move from rearward to forward of the first trench forming device as the second trench forming device moves from the stowed position to the deployed position, such that the leading edge of the second trench forming device is deployed in advance of the first trench forming device in the direction of travel (Annotated figure A. By making the second trench forming device of Lu movable, it results in the leading edge of the second trench forming device being rearwardly of the first trench forming device as shown in annotated figure A above in the stowed position and being forwardly of the first trench forming device in the deployed position).
Claims 2-4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (U.S. Patent Application Publication No. 2020/0318314) in view of Reece (W.I.P.O. International Publication No. 1999054556) and Roy (U.S. Patent No. 3,722,224); and further in view of Manchester et al (U.S. Patent Application Publication No. 2020/0165796).
As to Claim 2, Lu as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Lu as modified is silent about wherein the second trench forming device includes at least one second jetting device adapted to direct at least one respective jet of liquid at material of the floor of the body of water located between the respective parts of said trench formed by the second trench forming device. Manchester discloses a trench forming device with a mechanical cutting device (#200) that includes a jetting device (#810) adapted to direct at least one respective jet of liquid at material of the floor of the body of water located between the respective parts of said trench formed by the trench forming device. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the second trench forming device with at least one second jetting device adapted to direct at least one respective jet of liquid at material of the floor of the body of water located between the respective parts of said trench formed by the second trench forming device. The motivation would have been to loosen the soil. 
As to Claim 3, Lu as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Lu as modified also teaches further comprising a guard device (Reece: 7) adapted to be located between the second trench forming device and the elongate object for preventing the elongate object from coming into contact with the second trench forming device.
As to Claim 4, Lu as modified teaches the invention of Claim 3 (Refer to Claim 3 discussion). Lu as modified also teaches wherein the guard device (Reece: 7) includes at least one aperture to enable at least one said second jetting device to direct at least one jet of liquid through said aperture at material of the floor of the body of water located between the respective parts of the trench formed by the second trench forming device.
As to Claim 7, Lu as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Lu as modified is silent about wherein the first trench forming device is moveable relative to the body between a stowed position and a deployed position. Manchester discloses a first trench forming device made of a jetting device (#810) is moveable relative to the body between a stowed position and a deployed position. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the first trench forming device of Reece moveable relative to the body between a stowed position and a deployed position. The motivation would have been to save space.
As to Claim 8, Lu as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). Lu as modified also teaches wherein the second trench forming device (Reece: 9) is pivotable between the stowed and deployed positions.
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reece (W.I.P.O. International Publication No. 1999054556) and Roy (U.S. Patent No. 3,722,224).
As to Claim 16, Reece discloses an apparatus for locating an elongate object in a trench in a floor of a body of water, the apparatus comprising: 
A body (1); 
A first trench forming device (13) mounted to the body and comprising a respective first jetting device adapted to direct at least one respective jet of liquid to at least partially form a trench in a floor of a body of water; and 
A second trench forming device (9) comprising a respective mechanical cutting device, laterally adjacent (Laterally adjacent is broad enough to be interpreted as near) the first trench forming device, and to cut a respective part of a trench in the floor of the body of water, wherein the second trench forming device is mounted to the body and is moveable relative to the body between a stowed position and a deployed position (Figure 2), independently of the first trench forming device, and at least one said mechanical cutting device is located forwardly, in a direction of travel of the apparatus (C), of at least one said jetting device in the deployed position of the second trench forming device.
However, Reece is silent about the first trench forming device comprising a respective first jetting device adapted to be arranged on each lateral side of an elongate object; and the second trench forming device comprising a respective mechanical cutting device adapted to be arranged on each lateral side of the elongate object. Roy discloses a first jetting device (Figure 5) adapted to be arranged on each lateral side of an elongate object and also discloses a mechanical cutting device (Figure 4) adapted to be arranged on each lateral side of the elongate object. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill to have the first trench forming device comprising a respective first jetting device adapted to be arranged on each lateral side of an elongate object; and the second trench forming device comprising a respective mechanical cutting device adapted to be arranged on each lateral side of the elongate object. The motivation would have been to ensure uniform cutting in both sides of the elongate object.
As to Claim 18, Reece as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Reece as modified also teaches wherein the first trench forming device is arranged between the respective mechanical cutting devices when the second trench forming device is in the deployed position (Roy: Figures 4 and 5).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reece (W.I.P.O. International Publication No. 1999054556) and Roy (U.S. Patent No. 3,722,224); and further in view of Manchester et al (U.S. Patent Application Publication No. 2020/0165796).
As to Claim 19, Reece as modified teaches the invention of Claim 18 (Refer to Claim 18 discussion). However, Reece as modified is silent about wherein the first trench forming device is moveable relative to the body between a stowed position and a deployed position. Manchester discloses a first trench forming device made of a jetting device (#810) is moveable relative to the body between a stowed position and a deployed position. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the first trench forming device of Reece moveable relative to the body between a stowed position and a deployed position. The motivation would have been to save space.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678